                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ENDURANCE AMERICAN
SPECIALTY INSURANCE
COMPANY,

      Plaintiff,

v.                                                Case No. 8:17-cv-2832-T-33AAS

LIBERTY MUTUAL INSURANCE
COMPANY, SAFECO INSURANCE
COMPANY OF ILLINOIS, and
SAFECO INSURANCE COMPANY
OF AMERICA

      Defendants.
_____________________________________/

                             ORDER OF RECUSAL

      This order follows the undersigned’s review of this docket. Safeco Insurance

Company of Illinois (Safeco Illinois) and Endurance American Specialty Insurance

(Endurance) each recently filed motions to compel. (Docs. 61, 63). Although the

discovery deadline is less than a month away, these motions to compel presented the

first discovery disputes in this case that required a ruling from the undersigned.

Each party’s motion recently became ripe for judicial determination, with

Endurance’s motion to compel becoming ripe the Friday before Thanksgiving week.

      During the undersigned’s review of the docket in preparation for analyzing the

merits of the discovery disputes, the undersigned realized Endurance is represented

by Annette Urena Tucker. Ms. Tucker is a good friend of the undersigned dating back

to law school. Although the undersigned believes she can be impartial in considering


                                         1
the merits of these discovery disputes, the undersigned’s impartiality might be

reasonably questioned. Under 28 U.S.C. Section 455(a), a judge shall disqualify

herself in any proceeding in which her impartiality might reasonably be questioned.

When the proper grounds exist, a judge has an affirmative and self-enforcing

obligation to recuse herself sua sponte with any doubts to be resolved in favor of

disqualification. United States v. Kelly, 888 F.2d 732, 744 (11th Cir. 1989). Therefore,

it is appropriate for me to recuse myself.

      The Clerk of Court is DIRECTED to randomly reassign this case to another

United States Magistrate Judge.

      ORDERED in Tampa, Florida, on November 26, 2018.




                                             2
